DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-065894, filed on 03/29/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 and 11/19/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
  On page 28-29 of the specification, <<operations of Management Devices>> Fig. 13, there are multiple typographical errors. The steps of the flowchart describing the operation of the management devices are in (Step S301, S302, S303…) whereas the steps should have been in (Step S401, S402, S403….).
On page 31 of the specification, << Configuration of computer>> Fig.12 does not represent a schematic block diagram showing a computer. Fig. 14 represents the appropriate configuration.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 10-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  With regards to claims 10, 18 and 20 the disclosure (claim) does not enable one of ordinary skill in the art to practice the invention without having measured values, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
As measurement values being the essential entity for further performing the calculation activities like estimation, omission detection, evaluation and probability as explained in the specification (for example refer to Fig.1, 2, and 3), it is necessary/important to first obtain the measured values.
Please also refer to page 9 of specification: “The estimation unit 404 estimates a value of a state quantity for each model stored in the model storage unit 403 on the basis of a measurement value measured by the measurement value acquisition unit 401.”
Claims 11-17 inherit the deficiencies of base claim 10 and are therefore likewise rejected.
Claim 19 inherits the deficiencies of base claim 18 and is likewise rejected.
Claim 21 inherits the deficiencies of base claim 20 and is likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, claim 10 recites:
An information processing device comprising: 
an estimation unit which is configured to estimate each of a plurality of estimation values related to a target state quantity by using a plurality of models for explaining a target device:
 a probability specification unit which is configured to specify each of a plurality of probabilities corresponding to the plurality of estimation values on the basis of a probability distribution of values of state quantities related to the target state quantity: and 
a management value specification unit which is configured to specify a value to be used for management of the target device on the basis of the plurality of estimation values and the plurality of probabilities.
The claim limitations in the abstract idea have been highlighted in bold above.
Under the step 1 of the eligibility analysis, it is determined whether the claims are drawn to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, 
Under the step 2A, prong one, it is considered whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation, that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes- concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, a step of  “specify each of a plurality of probabilities corresponding to the plurality of estimation values on the basis of a probability distribution of values of state quantities related to the target state quantity” is treated by the Examiner as belonging to mental process or mathematical relationship and a step of  “specify a value to be used for management of the target device on the basis of the plurality of estimation values and the plurality of probabilities” is treated by the Examiner as belonging to mental process. These mental steps represent that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Similar limitations comprise the abstract ideas of the independent claims 18 and 20.
Next, under the step 2A, prong two, it is considered whether the claim that recites a judicial exception is integrated into a practical application.

In claim 10, the additional elements/steps are: an estimation unit, a probability specification unit, and a management value specification unit. These above additional elements/steps (hardware or software - units) are recited in generality and represent extra-solution activity to the judicial exception. The additional element in the preamble of “An information processing device...” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element/step “estimate each of a plurality of estimation values related to a target state quantity by using a plurality of models for explaining a target device” is also recited in generality and not meaningful. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In claim 18, the additional elements/steps recite the similar additional elements/steps as of claim 10. The additional elements/steps (program/software - method) are recited in generality and represent extra-solution activity to the judicial exception. The additional element in the preamble “An information processing method comprising…” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technology environment or field of use. The additional element/step “estimate each of a plurality of estimation values related to a target state quantity by using a plurality of models for explaining a target device” is also recited in generality and not meaningful. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In claim 20, the additional element is: a non-transitory computer-readable computer medium storing a program causing a computer to. The above additional elements/steps (a non-
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as evidenced by the prior art of record, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
For example, a step “estimate each of a plurality of estimation values related to a target state quantity by using a plurality of models for explaining a target device” is discussed in Nagasako, JP64015808 and Nakabayashi, JP2011253275. 
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, the claims 11-17, 19 and 21 comprise the analogous subject matter and also comprise additional features/steps  which are the part of an expanded abstract idea of the independent claims 10, 18 and 20 (additionally comprising mathematical relationship/mental process steps) and, therefore, the dependent  claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reason as discussed with regards to claims 10, 18 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasako (JP64015808).
Regarding claim 10, Nagasako discloses, An information processing device comprising: an estimation unit which is configured to estimate each of a plurality of estimation values related to a target state quantity by using a plurality of models for explaining a target device (Nagasako, Fig. 2, block 3, a parameter determining unit (i.e. “estimation unit”), which obtains parameters (i.e. “estimation values related to a target state quantity”) in a plurality of predetermined process models by a nonlinear optimization method):
 a probability specification unit which is configured to specify each of a plurality of probabilities corresponding to the plurality of estimation values on the basis of a probability distribution of values of state quantities related to the target state quantity (Nagasako, Fig. 2, block 4, denotes a posterior probability calculation unit which calculates a probability density function based on the variance from the parameter estimation value obtained by the parameter determination unit 3 and the observed value, and substitutes the probability density function into the Bayes theorem, and calculates a posterior probability of the process model): and 
a management value specification unit which is configured to optimize a process control to be used for management of the target device on the basis of the plurality of estimation values and the plurality of probabilities (Nagasako, Fig. 3, block 365, the optimum process control is attained by identifying a process model that has the maximum post‐probability; page 20, The process model with the maximum posterior probability (the value closest to 1) is the optimal process model. In this way, according to the present invention, there is ability to perform predictive control by calculating the predicted value from the identified optimum process model).
However, Nagasako does not specifically disclose specifying a value to be used for management of the target device.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Nagasko for the purpose of obtaining better process control and maintenance of the system by specifying a particular value to be used for management of the target device based on optimum process control criteria (maximum posterior probability) as discussed above.

Regarding claim 15, Nagasako discloses The information processing device according to Claim 10, wherein the management value specification unit is configured to specify the value of the target state quantity related to the highest probability as a value to be used for management of the target device (Nagasako, Fig. 3, block 365, the optimum process control is attained by identifying a process model that has the maximum post probability).

Regarding claim 16, Nagasako discloses The information processing device according to Claim 10, wherein the plurality of models include at least any one of a statistical model and a physical model (Nagasaki, Physical model- process model (310) heat balance and mass balance in the reactor ).

Regarding claim 18, Nagasako discloses, An information processing method comprising: estimating each of a plurality of estimation values related to a target state quantity by using a plurality of models for explaining a target device (Nagasako, Fig. 2, block 3, a parameter determining unit (i.e. “estimation unit”), which obtains parameters (i.e. “estimation values related to a target state quantity”) in a plurality of predetermined process models by a nonlinear optimization method): and 
specifying each of a plurality of probabilities corresponding to the plurality of estimation values on the basis of a probability distribution of values of state quantities related to the target state quantity (Nagasako, Fig. 2, block 4, denotes a posterior probability calculation unit which calculates a probability density function based on the variance from the .
Nakasako discloses optimizing a process control to be used for management of the target device on the basis of the plurality of estimation values and the plurality of probabilities (Nagasako, Fig. 3, block 365, the optimum process control is attained by identifying a process model that has the maximum post‐probability; page 20, The process model with the maximum posterior probability (the value closest to 1) is the optimal process model. In this way, according to the present invention, there is ability to perform predictive control by calculating the predicted value from the identified optimum process model).
However, Nagasako does not specifically disclose specifying a value to be used for management of the target device.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Nagasko for the purpose of obtaining better process control and maintenance of the system by specifying a particular value to be used for management of the target device based on optimum process control criteria (maximum posterior probability) as discussed above.

Regarding claim 20, Nagasako discloses, A non-transitory computer-readable computer medium storing a program causing a computer to: estimate each of a plurality of estimation values related to a target state quantity by using a plurality of models for explaining a target device (Nagasako, Fig. 2, block 3, a parameter determining unit (i.e. : and
 specify each of a plurality of probabilities corresponding to the plurality of estimation values on the basis of a probability distribution of values of state quantities related to the target state quantity (Nagasako, Fig. 2, block 4, denotes a posterior probability calculation unit which calculates a probability density function based on the variance from the parameter estimation value obtained by the parameter determination unit 3 and the observed value, and substitutes the probability density function into the Bayes theorem, and calculates a posterior probability of the process model).
Nagasako discloses optimizing a process control to be used for management of the target device on the basis of the plurality of estimation values and the plurality of probabilities (Nagasako, Fig. 3, block 365, the optimum process control is attained by identifying a process model that has the maximum post‐probability; page 20, The process model with the maximum posterior probability (the value closest to 1) is the optimal process model. In this way, according to the present invention, there is ability to perform predictive control by calculating the predicted value from the identified optimum process model).
However, Nagasako does not specifically disclose specifying a value to be used for management of the target device.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Nagasko for the purpose of obtaining better process control and maintenance of the system by specifying a particular value to be used for management of the target device based on optimum process control criteria (maximum posterior probability) as discussed above.

Claims 11, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasako (JP64015808) as applied to claim 1, 18 and 20 respectively above in view of Debes (EP2615561A1).
Regarding claim 11, Nagasako teaches the information processing device according to claim 10, however Nagasako does not disclose further comprising: an omission detection unit which is configured to detect a state quantity of which the value is omission among state quantities to be processed as the target state quantity, on the basis of the plurality of measurement values.
Debes teaches further comprising: an omission detection unit which is configured to detect a state quantity of which the value is omission among state quantities to be processed as the target state quantity, on the basis of the plurality of measurement values (Debes, summary -to provide a distribution map for a phenomenon distribution over space and time, a computer is coupled to a plurality of sensors and periodically collects data sets from available sensors in a geographic area. Since exact measurement data is not available for every space and every time, regression calculation is used to approximate the distribution by a continuous function and/or to replace missing or incorrect data by calculated values. And also refer Fig. 8 of Debes).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Debes into Nagasko to provide a system that detects the missing data from the observed data and specifies which data to be used/replaced for the missing data based on the measured/collected data as explained in the abstract of Debes.

Regarding claim 19, Nagasako teaches The information processing method according to Claim 18, however Nagasko does not disclose further comprising the steps of: detecting a state quantity of which the value is omission among state quantities to be processed as the target state quantity, on the basis of the plurality of measurement values.
Debes teaches further comprising the steps of: detecting a state quantity of which the value is omission among state quantities to be processed as the target state quantity, on the basis of the plurality of measurement values (Debes, summary -to provide a distribution map for a phenomenon distribution over space and time, a computer is coupled to a plurality of sensors and periodically collects data sets from available sensors in a geographic area. Since exact measurement data is not available for every space and every time, regression calculation is used to approximate the distribution by a continuous function and/or to replace missing or incorrect data by calculated values. And also refer Fig. 8 of Debes).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Debes into Nagasko to provide a system that detects the missing data from the observed data and specifies which data to be used/replaced for the missing data based on the measured/collected data as explained in the abstract of Debes.

Regarding claim 21, Nagasako teaches The non-transitory computer-readable computer medium storing a program according to Claim 20 however Nagasko does not disclose further causing a computer to: detect a state quantity of which the value is omission among state quantities to be processed as the target state quantity, on the basis of the plurality of measurement values.
 further causing a computer to: detect a state quantity of which the value is omission among state quantities to be processed as the target state quantity, on the basis of the plurality of measurement values (Debes, summary -to provide a distribution map for a phenomenon distribution over space and time, a computer is coupled to a plurality of sensors and periodically collects data sets from available sensors in a geographic area. Since exact measurement data is not available for every space and every time, regression calculation is used to approximate the distribution by a continuous function and/or to replace missing or incorrect data by calculated values. And also refer Fig. 8 of Debes).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Debes into Nagasko to provide a system that detects the missing data from the observed data and specifies which data to be used/replaced for the missing data based on the measured/collected data as explained in the abstract of Debes.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasako (JP64015808) as applied to claim 16 respectively above in view of Nakabayashi (JP2011253275A).
Regarding claim 17, Nagasko teaches The information processing device according to Claim 16, however Nagasko does not disclose further comprising:  Application No. Not Yet AssignedDocket No. P190998US00a model updating unit which updates the statistical model on the basis of values of past state quantities, wherein the probability specification unit is configured to specify a probability corresponding to an estimation value estimated using the updated statistical model (Nakabayashi, Fig 2. examiner interprets the determination unit 303 which is included within the statistical model reconstruction unit 300 as the probability specification unit and with the similar features therein.
further comprising:  Application No. Not Yet AssignedDocket No. P190998US00a model updating unit which updates the statistical model on the basis of values of past state quantities, wherein the probability specification unit is configured to specify a probability corresponding to an estimation value estimated using the updated statistical model (Nakabayashi, Fig. 2 The statistical model restructuring unit 300 receives the current first estimated value data R from the physical model calculation unit 31 and monitors whether or not the input is in an appropriate range for the currently used statistical model. It has the function of acquiring current neighborhood data from the database 200, restructuring the model, and updating the current statistical model of the statistical model calculation unit 32).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Nakabayashi into Nagasko to provide “a plant simulator that enables whether or not a statistical model currently in use is functioning as an appropriate model to be evaluated on the basis of data and any necessary action to be taken” (Nakabayashi, abstract).
Allowable Subject Matter
There are no prior art rejections for claims 12-14. However examiner cannot comment on their allowability until the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 101 are adequately addressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP64015808A, Nagasako - “Process identification method”, submitted with IDS dated 11/19/2019 discloses the predictive control by calculating the predicted value from 
JP 2011253275A, Nakabayashi- “Plant simulator”, submitted with IDS date 11/19/2019 discloses a plant simulator that enables whether or not a statistical model currently in use is functioning as an appropriate model to be evaluated on the basis of data and any necessary action to be taken.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





       /S.T./       Examiner, Art Unit 2863      

/NATALIE HULS/Primary Examiner, Art Unit 2863